—Order unanimously affirmed without costs. Memorandum: Respondents contend that Supreme Court should have dismissed that portion of the petition alleging that the assessment of petitioner’s real property was unlawful. Because that contention is made for the first time on appeal, we do not consider it (see, ICS/Executone Telecom v Performance Parts Warehouse, 171 AD2d 1066; see also, Enderby v Keppler, 184 AD2d 1058; Westwood Pharms. v Chu, 164 AD2d 462, 467, lv denied 77 NY2d 807). (Appeal from Order of Supreme Court, Wayne County, Sirkin, J.—Dismiss Petition.) Present—Green, J. P., Lawton, Hayes, Callahan and Fallon, JJ.